Citation Nr: 1760700	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-41 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1946 to September 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a right knee disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right knee condition is not shown to be causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSION OF LAW

The criteria to establish service connection for a right knee condition are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a right knee condition.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Although the record contains a current diagnosis of various right knee conditions, a VA examination is not required, because there is no evidence demonstrating that the Veteran had a right knee injury or disease in service and there is no competent evidence even suggesting that the currently diagnosed right knee condition may be associated with service or a current service-connected disability.  See McClendon, supra.  Therefore, VA was not required to conduct an examination of the right knee.  See 38 U.S.C. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159 (a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide an adequate statement of reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that his currently diagnosed right knee condition is a result of an in-service injury, which was treated at the Quantico VA base Hospital in late 1946 or the beginning of 1947. 

The Board initially notes that the Veteran has current diagnoses of a right knee condition, to include a meniscus tear and deformity, lateral subluxation of the patella with chondromalacia, and minor to moderate joint effusion.  See January 2009 magnetic resonance imaging (MRI) study report.  Notably, these disorders, however, are not listed as a chronic disease pursuant to 38 C.F.R. § 3.309(a).  Hence, he is not entitled to the presumptions related to such.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current right knee condition was not incurred in service and is not otherwise related to the Veteran's active service.  

Turning to the evidence, the Veteran's service treatment records (STRs) are silent for complaints, treatment, or symptoms of a right knee condition.  

Notably, the Veteran's STRs dated December 1946 show that he was in good physical condition.  In March 1947 treatment notes from Quantico VA base Hospital indicate that the Veteran was treated for a "sprain, joint, left knee."  The Veteran reported pain in left knee and some dispensary, after he stumbled on the stairs the night before, and twisted his left knee.  When he woke up, walking caused "a more severe pain."  Physical examination was "essentially negative except for left knee" where marked swelling was noted around the knee joint and some pain over the whole area on passive movement.  

The diagnosis was a sprained joint of the left knee with no tender areas to palpation and no definite evidence of fluid.  The Veteran was ordered to rest, receive diathermy twice daily, and keep his left leg elevated.  The following day the Veteran was treated again where the examiner indicated that there was "apparently some fluid present, but attempts at aspiration unsuccessful."  Two days later, x-rays of the knee showed no boney damage, and two days later the knee was aspirated and ace-bandage was applied.  During the first week of April 1947, treatment notes indicate that the left knee was "much improved" and the Veteran was "up and about."  He was discharged back to duty and was noted to be "fit for same."  There was no indication of a right knee treatment. 

Additional STRs dated March 1948 show treatment for a lacerated left ankle after a mirror fell on the Veteran's left foot/ankle when he opened his locker.  The Veteran was treated for the injury and returned to duty six days later.  There was no indication of a right knee treatment. 

The Veteran's September 1949 separation examination indicates that the Veteran was examined and found to be physically qualified for honorable discharge.  There was no mentioning of any wounds or injuries in service.  

From a review of the aforementioned, the second element of service connection fails, and the Veteran's claim is not satisfied.  Indeed, the Veteran may assert that he had an injury in service to his right knee, but there is no evidence of such and from a review of the STRs, it would not appear that such an injury would not be reported where the Veteran's STRs documented, on multiple occasions, problems and injuries that occurred with the Veteran's left knee.  In assessing credibility of lay evidence, Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table). Importantly, the Veteran has not claimed that his STRs are not complete or inaccurate.  See December 2013 notice of disagreement; November 2015 VA Form 9.  This, coupled with evidence from the Veteran's January 2009 MRI of his right knee, which reported that there is no history of a specific injury to his right knee, weighs against any current statement provided by the Veteran that he had an injury in service to his right knee.

However, assuming arguendo that the second element of service connection is met, the third element of service connection - nexus - has not been satisfied.

Treatment notes from the Leavenworth VA Medical Center (VAMC), dated in January 2008, indicate that the Veteran denied weakness of any extremity, and the problem list does not show any active or past problems related to the right knee.  Additional treatment notes dated June 2008 note that the Veteran complained of neck and shoulder pain that were "not painful enough to require use of any analgesics."  The examiner noted that physical musculoskeletal examination showed that the Veteran was able to move all extremities without difficulty. 

As noted above, in January 2009, the Veteran had an MRI study for his right knee.  He reported right knee pain medially and posteriorly and occasional crepitus.  Upon examination, he had slight swelling.  However, the examiner indicated that there was "no history of a specific injury" or prior injections.  The examiner further indicated that the Veteran had an arthroscopic surgery several years prior to this MRI for a meniscal repair.  The MRI study showed meniscus tear and deformity, lateral subluxation of the patella with chondromalacia, no evidence of joint space narrowing, and minor to moderate joint effusion. 

Based on this evidence, the Board finds that the claim for service connection is not warranted.  Specifically, the Board finds that while his left knee was treated in-service, there is no evidence that he had any complaints, treatments, or symptoms related to a right knee condition.  The first indication of a right knee condition is not until January 2009, almost 60 years after separation from service.  Moreover, the examiner who conducted the January 2009 MRI specifically stated that there was no history of a specific injury to the right knee.  The Board further notes that the Veteran has not claimed service connection for a left knee condition and the record does not suggest that he has any left knee disability. 

Furthermore, there is simply no medical evidence suggesting that the right knee condition shown decades after service is related to service.  As fully discussed above, a VA examination is not necessary in this case because there is no competent evidence even suggesting that the currently diagnosed right knee condition may be associated with service or a current service-connected disability (the Veteran is only service-connected for bilateral hearing loss and tinnitus).  Notably, the Board, as stated previously, has considered his lay statement, but the Veteran is not shown to possess the type of medical expertise that would be necessary to opine on the etiology of right knee.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue as can be seen, where an MRI was necessary to assess his disability.  Thus, the Board assigns the Veteran's lay statement regarding nexus, limited probative weight.  Unfortunately, there is no benefit of the doubt that could be resolved in the Veteran's favor, since there is no medical evidence to the contrary.

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current right knee condition and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a right knee condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee condition is denied. 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


